Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Timothy J. Drury, A.J.), entered May 30, 2007 in a declaratory judgment action and CPLR article 78 proceeding. The judgment dismissed the CPLR article 78 petition and granted declaratory relief in favor of defendants-respondents.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Scudder, P.J., Hurlbutt, Centra and Fahey, JJ.